DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In view of amended claims, current Examiner’s amendment, and further search, Claims 1-13 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an further interview with Mr. Reed Risenmay on July 13, 2022.

The Application has been amended as follows:

IN THE CLAIMS:
1. (Currently Amended) A method comprising:
obtaining, channel strengths between access points (APs) and coverage areas, the coverage areas being covered by at least one of the APs;
determining from the obtained channel strengths, propagation losses of multiple pairs of areas, each of the pairs of areas including two of the coverage areas; 
identifying first pairs of areas among the pairs of areas with lower propagation losses and second pairs of areas among the pairs of areas with higher propagation losses; 
selecting, from the first pairs of areas, candidate areas for deploying mesh-operated APs, each of the candidate areas being coverage areas included in one of the first pairs of areas; 
determining wireless coverage in coverage areas included in the second pairs of areas by the respective mesh-operated APs when deployed in one or more of the candidate areas; and 
selecting coverage areas from the candidate areas for deploying mesh-operated APs based on the determined wireless coverage in the coverage areas.
 2. (Currently Amended) The method according to claim 1, wherein the selecting coverage areas selects the coverage areas from the candidate areas for deploying mesh-operated APs such that the wireless coverage is maximized.
 3. (Original) The method according to claim 2, wherein the further selecting is based on one or more preferred areas for deploying mesh-operated APs and/or on a pre-determined maximum number of areas for deploying mesh-operated APs.
4. (Previously Presented) The method according to claim 1, wherein the method further comprises obtaining communication bands of the respective APs and selecting therefrom a communication band for the mesh-operated APs based on a lowest channel occupancy. 
5. (Previously Presented) The method according to claim 4, wherein the selecting a communication band for the mesh-operated APs further comprises selecting a communication band for communication between the mesh-operated APs different from a communication band for communication between the mesh-operated APs and client devices located within the coverage areas.
6. (Previously Presented) The method according to claim 1, further comprising 
calculating a minimum transmission power for the mesh-operated APs based on the propagation losses. 
7. (Previously Presented) The method according to claim 1, further comprising 
measuring a signal strength between a respective AP and a plurality of locations within a respective coverage area. 
8. (Previously Presented) The method according to claim 7, further comprising calculating, from the measured signal strengths, a channel strength between the respective AP and the respective coverage area representative for the measured signal strengths.
9. (Currently Amended) The method according to claim 1, wherein the obtaining, the determining the propagation losses; the identifying first pairs of areas; the selecting, and the determining the wireless coverage are performed by processing circuitry located in a cloud server.
10. (Currently Amended) A device comprising a processing circuitry configured:
to obtain channel strengths between access points (APs) and coverage areas, the
coverage areas being covered by at least one of the APs;
           to determine, from the obtained channel strengths, propagation losses of multiple pairs of areas, each of the pairs of areas including two of the coverage areas;
           to identify first pairs of areas among the pairs of areas with lowest propagation losses and second pairs of areas among the pairs of areas with highest propagation
losses;
	to select, from the first pairs of areas, candidate areas for deploying mesh- operated APs, each of the candidate areas being coverage areas included in one of the first pairs of areas; 
	to determine wireless coverage in coverage areas included in the second pairs of areas by the respective mesh-operated APs when deployed in one or more of the candidate areas; and
to select coverage areas from the candidate areas for deploying mesh-operated
APs based on the determined wireless coverage in the coverage areas.
	11.(Currently Amended) The device according to claim 10, wherein the processing circuitry is configured to the coverage areas from the candidate areas for deploying mesh-operated APs based on the determined wireless coverage in the coverage areas such that wireless coverage is maximized.
	12. (Previously Presented) The device according to claim 11, wherein the processing circuitry is configured to select coverage areas from the candidate areas based on one or more preferred areas for deploying mesh-operated APs and/or on a pre-determined maximum number of coverage areas for deploying mesh-operated APs. 
		13. (Previously Presented) The device according to claim 10, wherein the
device further comprises a measuring circuitry configured to measure a signal strength between a respective AP and a plurality of locations within a respective coverage area; and
the processing circuitry is further configured to calculate, from the measured signal strengths, a mean channel strength between the respective AP and the respective coverage area. 
	14. (Cancelled) 
15. (Currently Amended) A non-transitory computer readable storage medium comprising computer-executable instructions, which when executed by a computer, cause the computer to perform:
obtaining, channel strengths between access points (APs) and coverage areas, the coverage areas being covered by at least one of the APs;
determining from the obtained channel strengths, propagation losses of multiple pairs of areas, each of the pairs of areas including two of the coverage areas;
	identifying first pairs of areas among the pairs of areas with lower propagation losses and second pairs of areas among the pairs of areas with higher propagation losses;
selecting, from the first pairs of areas, candidate areas for deploying mesh-operated APs, each of the candidate areas being coverage areas included in one of the
first pairs of areas; 
determining wireless coverage in coverage areas included in the second pairs of areas
by the respective mesh-operated APs when deployed in one or more of the candidate areas; and 
select coverage areas from the candidate areas for deploying mesh-operated APs based on the determined wireless coverage in the coverage areas.
[END OF AMENDMENT]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644